Case: 09-31107       Document: 00511228554          Page: 1    Date Filed: 09/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 9, 2010
                                     No. 09-31107
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

TIMOTHY L. WASHINGTON, Also Known as Timothy S. Washington,

                                                   Defendant-Appellant.




                   Appeals from the United States District Court
                       for the Middle District of Louisiana
                                No. 3:08-CR-103-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Timothy Washington pleaded guilty, without benefit of a written plea
agreement, to being a felon in possession of a firearm in violation of 18 U.S.C.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31107    Document: 00511228554 Page: 2        Date Filed: 09/09/2010
                                 No. 09-31107

§ 922(g)(1). After pleading guilty but before he was sentenced, Washington
moved to withdraw his plea when a video recording of the traffic stop that led to
his arrest surfaced. He argued that the video would have provided a basis for
moving to suppress evidence. The district court denied the motion, and Wash-
ington appeals that ruling.
      We review the denial of a motion to withdraw a plea for abuse of discre-
tion. United States v. Conroy, 567 F.3d 174, 177 (5th Cir. 2009), cert. denied, 130
S. Ct. 1502 (2010). Washington argues that his guilty plea was not knowing and
voluntary because his decision was based on incomplete information, but he has
not identified a single deviation from Federal Rule of Criminal Procedure 11.
See Boykin v. Alabama, 395 U.S. 238, 244 (1969); United States v. Reyes, 300
F.3d 555, 558 (5th Cir. 2002). In addition, Washington has not asserted his in-
nocence but admitted his guilt under oath. See Blackledge v. Allison, 431 U.S.
63, 74 (1977).
      The district court found that the government would not suffer prejudice
if the withdrawal motion were granted. Close assistance of counsel was avail-
able to Washington when he decided to plead guilty. Although Washington filed
his motion promptly after receiving a copy of the video recording, and the district
court found that it would not be substantially inconvenienced by granting the
motion to withdraw, the court did not abuse its discretion in denying the motion
in light of all of the relevant factors. See United States v. Carr, 740 F.2d 339,
343-44 (5th Cir. 1984).
      To the extent that Washington argues that withdrawal should have been
granted because the government breached a duty to disclose the video recording,
the argument is unavailing. See Conroy, 567 F.3d at 178. In rejecting the argu-
ment that a defendant must always be aware of impeachment information before
pleading guilty, the Supreme Court noted “the random way in which such infor-
mation may, or may not, help a particular defendant” and that the Constitution
“permits a court to accept a guilty plea, with its accompanying waiver of various

                                        2
   Case: 09-31107    Document: 00511228554 Page: 3         Date Filed: 09/09/2010
                                 No. 09-31107

constitutional rights, despite various forms of misapprehension under which a
defendant might labor,” including circumstances in which a defendant’s attorney
“misjudged the admissibility of a confession” or “failed to find a potential consti-
tutional infirmity in grand jury proceedings.” United States v. Ruiz, 536 U.S.
622, 630-31 (2002) (internal quotation marks and citations omitted). In addition,
a guilty plea generally waives Fourth Amendment claims. United States v. Wise,
179 F.3d 184, 186 (5th Cir. 1999).
      AFFIRMED.




                                         3